Case 6:20-cv-00585-JCB-JDL Document 10 Filed 01/25/21 Page 1 of 2 PageID #: 22




                                   No. 6:20-cv-00585

                                John David Kolberg,
                                      Petitioner,
                                          v.
                              United States of America,
                                     Respondent.


                                        ORDER

                 Petitioner John David Kolberg, an inmate at Gregg County
            Jail proceeding pro se, filed this civil action against the United
            States. Doc. 1. This lawsuit was referred to United States Mag-
            istrate Judge John D. Love pursuant to 28 U.S.C. § 636(b). Doc.
            5.
                On November 21, 2020, Judge Love entered a report rec-
            ommending that this case be dismissed without prejudice for
            failure to state a claim upon which relief may be granted. Doc.
            8. Judge Love further recommended that this dismissal be
            without prejudice with respect to petitioner’s “right to pursue
            his claims for time credit through any lawful means, includ-
            ing but not limited to state administrative proceedings, state
            habeas corpus or other proceedings in the state courts, or his
            currently pending federal habeas corpus proceeding.” Id. at 4.
            Petitioner did not file any objections to the magistrate judge’s
            report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the record is only re-
            viewed for clear error. Douglass v. United Servs. Auto. Ass’n., 79
            F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
            trate judge’s report, and being satisfied that it contains no
            clear error, the court accepts its findings and recommenda-
            tions. The above-styled civil action is dismissed without prej-
            udice for failure to state a claim upon which relief may be
Case 6:20-cv-00585-JCB-JDL Document 10 Filed 01/25/21 Page 2 of 2 PageID #: 23




            granted. This dismissal is without prejudice with respect to
            petitioner’s right to pursue his claims for time credit through
            other lawful means.


                                So ordered by the court on January 25, 2021.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge




                                         -2-
